WALLER, Circuit Judge
(dissenting).
I do not believe that merely because the settlors of a trust have given trustees the highly essential and broadly discretionary power to manage the trust property for the use and benefit of numerous cestuis que trust the gift is necessarily one of future interest. The gifts here are irrevocable. It is true that the trust undertakes to give directions as to what will happen in case of death of a beneficiary before termination of the trust, but the directions are that the beneficiary may will the property, or, if he dies intestate, the property will go to his heirs. The directions are mere surplusage, and are no more than that which the law already prescribes. The power to will, and the power to pass to heirs by inheritance, is inconsistent with the correct concept of future interests. It is difficult to understand how the property could become a part of a deceased beneficiary’s estate if such property had never vested, and was still in a state of suspense. When property is being lawfully, presently, and irrevocably held and managed by trustees for the use and benefit of another, it cannot be then truly said that the other does not have the present use or enjoyment of such property, even though he may not have the fullest use and enjoyment thereof. Under the regulation (quoted in the majority opinion), it is the time of the commencement of use—not the extent of the use.
My dissent in Fondren v. Commissioner of Internal Revenue, 5 Cir., 141 F.2d 419, recently decided by this Court but not yet reported, sets out some additional views on the question involved in the present case, which need not be repeated.